United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2609
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Gregory Dell Johnson,                    *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 27, 2009
                                 Filed: November 2, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Gregory Johnson (Johnson) challenges the sentence the district court1 imposed
after he pled guilty to a drug crime. His counsel filed a brief under Anders v.
California, 386 U.S. 738 (1967), in which he seeks permission to withdraw, arguing
that the district court erred in determining the amount of drugs attributable to Johnson
which resulted in a 120-month statutory minimum. Johnson filed a pro se
supplemental brief reiterating this argument.



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
       We enforce the appeal waiver in this case. See United States v. Andis, 333 F.3d
886, 889-90 (8th Cir. 2003) (en banc) (deciding our court will enforce an appeal
waiver in a plea agreement when the appeal falls within the scope of the waiver, both
waiver and plea agreement were entered into knowingly and voluntarily, and
enforcing the waiver would not result in a miscarriage of justice). This appeal falls
within the scope of the waiver contained in Johnson’s plea agreement, the record
shows the requisite knowledge and voluntariness, and we discover nothing to suggest
a miscarriage of justice would result from enforcing the appeal waiver. See United
States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (holding the only authority for
a district court to depart from a statutory minimum sentence is found in 18 U.S.C.
§ 3553(e) and (f), which apply only when the government makes a motion for
substantial assistance or the defendant qualifies for safety-valve relief).

      We grant counsel’s motion to withdraw, and we dismiss the appeal.
                     ______________________________




                                         -2-